Westbrook, J.
— The owner of a judgment which is a lien upon real estate seeks to obtain possession of the real estate through a receiver appointed in supplemental proceedings without a sale under the judgment. This cannot be done, for *424it would be a practical repeal of the statutes providing for the sale of real estate under a judgment. It is useless, however, to reason. Bunn agt. Daly (24 Hun, 526) and Tinkey agt. Langdon (13 N. Y. Weekly Dig., 384; S. C., 25 Hun, 562) decide the exact question.
Motion denied, with ten dollars costs.